Citation Nr: 1761061	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea syndromes (obstructive sleep apnea (OSA)).

2.  Entitlement to service connection for allergic or vasomotor rhinitis (allergic rhinitis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran, her daughter, and her brother



ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1987 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

The Veteran originally filed a claim for service connection in May 2011.  That claim was ultimately denied in a September 2012 rating decision.  In January 2013, the Veteran filed a request to re-open her claims.  In December 2013, the RO continued its denial.  In January 2014, the Veteran filed a notice of disagreement (NOD).  In April 2014, the Veteran was issued a Statement of the Case (SOC) continuing her denials.  On a later date in April 2014, the Veteran filed a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeals.  The Board notes that the request to re-open her claims was within a year of the September 2012 rating decision, and thus, should have been considered a timely NOD.  Therefore, the September 2012 decision never became final.

In June 2017, the Veteran testified in a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.  At that time, the undersigned held the record open for an additional 30 days to allow for the submission of additional medical evidence.  The deadline to submit additional evidence was extended for an additional 30 days in July 2017.  On a later date in July 2017, the Veteran submitted a Statement in Support of Claim waiving consideration of additional evidence and records, and no additional evidence has been submitted.
FINDINGS OF FACT

1.  Symptoms of OSA had their onset during a period of active duty, and OSA is shown to have been incurred in service.

2.  Symptoms of allergic rhinitis had their onset during a period of active duty, and rhinitis is shown to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for allergic rhinitis are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for OSA and allergic rhinitis.  The Veteran was diagnosed with OSA during the course of this appeal.  See November 2011 Eastside Medical Center Sleep Study records.  She was also diagnosed with allergic rhinitis during the course of this appeal.  See October 1999 Treatment Note from Tague Air Base (AB).  As such, the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the outcome turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

During the Veteran's September 1986 enlistment examination, a July 1978 record stating that her nose was "allergic" was included, and discussed.  The September 1986 examiner wrote that the Veteran's nose examination was normal.  Additionally, the Veteran reported in her September 1986 Applicant Medical Prescreening Form that she had no allergies, asthma, or respiratory problems.

In various VA medical records from October 1994 to May 2015, the Veteran showed complaints of and treatment for OSA and allergic rhinitis.

In October 1994, the Veteran reported problems with breathing and nasal congestion.  The physician noted that there was marked swelling of the turbinate, more on the left than right nostril.  The Veteran's sinuses were not seen as tender; and she had a runny nose and was sneezing.  The Veteran was diagnosed with nasal congestion.

In June 1995, the Veteran underwent a Periodic Nonflying Examination.  Here, her nose and sinuses were all marked as normal, and no complaints of allergies were reported.

In April 1997, the Veteran underwent a pre-deployment screening.  The examiner noted that she had year round allergy problems due to dust.

In October 1999, the Veteran was seen by a VA physician.  Here she reported having head congestion.  The physician noted that she had pink edema on the right nostril, and that her sinuses were nontender to palpitation.  He diagnosed her with allergic rhinitis.

In September 2000, the Veteran was examined at a VA Allergy/Immunization Clinic, and was skin tested for allergies.

In October 2000, the Veteran filled out an Allergy Questionnaire while stationed at Yokota AB.  She reported that she had a stuffy nose that was year-round, and that dust was a trigger.

On several other dates in October 2000, the Veteran reported to the Optometry Clinic at Yokota AB because allergies were affecting her eyes.  She complained of a greenish discharge; watering and burning; swelling; eyes crusting over and shutting; and allergic conjunctivitis.  She reported attempting to use Visine for relief.

In May 2000, the Veteran was seen for allergy symptom complaints that had lasted one week.  She reported coughing, wheezing, and having itchy eyes.  The physician diagnosed her with seasonal allergic rhinitis.

In March 2001, the Veteran complained of upper respiratory problems that had started a year prior.  The Veteran reported experiencing thick, discolored nasal discharge that was yellow and green; a dry cough with yellow phlegm; clear watery nasal discharge; itchy eyes; and severe difficulty swallowing at night.  She reported that she had a history of allergy and sinus problems, and that decongestive and Flonase worked well last year.  The physician noted that her nose had turbinate edema; and that the Veteran's mucosa was pale, boggy; the discharge was clear; throat was benign; there was no lymphadenopathy; and that her lungs had good air movement.  The Veteran was diagnosed with allergic rhinitis, and told to continue using allergy medication including Flonase, as well as to avoid allergen triggers.

In May 2001, the Veteran complained of allergy symptoms, and stated that she wanted to try Allegra for allergy relief.  She reported that her eyes were watering, excessively tearing, and were itchy.  The physician noted that her nose and throat were clear.

In May 2002, the Veteran reported coughing up green phlegm, with symptoms worsening for the past six to eight months.  The Veteran reported having a stuffy nose, sore throat, and congested.  The physician noted the Veteran's nasal congestion, and reported good air movement in her lungs with minimal wheezing.  He diagnosed her with bronchitis.

In March 2003, the Veteran complained of allergy symptoms that had occurred for more than a week, including itchy and watery eyes; eye swelling and red; sneezing; and a runny nose.  The Veteran reported taking Allegra efficaciously.  

In May 2005, the Veteran was seen for complaints of congestion; rhinorrhea; itchy and water eyes; and sneezing.  The Veteran reported wheezing for the past four to five days, with severity increasing until the night before her doctor's appointment.  She reported having to sleep in a chair the night prior because she could not breathe when she lay down.  The physician noted that she was not on any allergy medications; that her lungs showed slightly decreased breathing sounds throughout; and coughing.  The physician diagnosed her with acute bronchitis with shortness of breath.

In September 2006, the Veteran was seen for complaints of sinus pressure and congestion for the past six months without relief from over the counter allergy medication.  She denied swelling of eyes or sinuses.  The physician noted that she had nasal discharge and that her nasal passage was blocked.  The Veteran was diagnosed with allergic rhinitis as a chronic condition with flare-ups every five to six months.  The physician stated it was likely due in part to high pollen counts never seen before in North Dakota.  The Veteran was stationed at Minot Airforce Base during this examination.  The Veteran was instructed to use Flonase.

In October 2011, the Veteran sought treatment from a private physician at Grayson Primary Care.  Here, the records indicate that the Veteran was diagnosed with allergies and given a sleep study.  

In November 2011, the Veteran underwent a sleep study at Eastside Medical Center, a private physician office.  Here, the Veteran was diagnosed with OSA.  Her symptoms of snoring and nocturnal hypoxemia were eliminated with CPAP use.  

In a January 2012 follow-up appointment to the sleep study by Grayson Primary Care, the Veteran's diagnoses included nasal congestion/rhinitis and allergies.

In February 2012, the Veteran returned to her private physician at Eastside Surgical Associates for complaints of anterior and posterior clear to yellow rhinorrhea, and congested nostrils for the past year.  She was diagnosed with turbinate hypertrophy and allergic rhinorrhea.  The Veteran was also given a CT scan of her sinuses after a history of facial pain and pressure.  The physician found that she had bilateral chronic mucoperiosteal thickening with bilateral ostiomeatal complex occlusion and edematous thickened nasal turbinates.  The Veteran was found to have mild chronic mucoperiosteal thickening of the sphenoid air cell floor and ethmoid air cells.  The Veteran was diagnosed with complete bilateral ostiomeatal complex occlusion secondary to chronic bilateral maxillary sinusitis, rightward nasal septal deviation.

In May 2012, the Veteran was afforded a VA examination.  The Veteran's chronic sinusitis and allergic rhinitis was noted as being diagnosed during service.  The Veteran was noted as having chronic sinusitis symptoms with her maxillary sinuses affected by the Veteran's chronic sinusitis.  The examiner continued the Veteran's rhinitis diagnosis and reported permanent hypertrophy of the nasal turbinates.  

In September 2013, the Veteran was given a nasal endoscopy.  The physician observed that she had thickened pale mucosa that was suggestive of rhinitis.  

In October 2013, the Veteran was given a Sel Image examination.  The physician found that there was mucosal thickening, which was causing bilateral occlusion of the sphenoethmoidal recesses; that there was 50 percent opacification of the left sphenoid sinus; and mucosal thickening was causing mild narrowing of the left frontal recess.  The physician observed that the right frontal recess appeared patent; and there was patchy opacification of the left anterior ethmoid air cells.  The physician diagnosed the Veteran with findings suggestion of previous uncinectomy procedures; and mucosa thickening throughout the paranasal sinuses with varying degrees of obstruction.

In March 2014, the Veteran was given another nasal endoscopy.  She was diagnosed with allergic rhinitis.

In May 2015, the Veteran was seen at a VA allergy clinic.  The physician noted that she had poorly controlled asthma; allergic rhinitis; sinusitis status post surgeries; and nasal polyps.  She was instructed to continue using medications, including Flonase, and to continue using nasal saline rinses.

In August 2016, the Veteran's friend from Minot AFB, C.D.S., submitted a buddy statement.  He wrote that he sometimes would stay the night at the Veteran's home after social gatherings, and that he would wake up from the Veteran's snoring, although they were in separate rooms.  Additionally, she would wake herself up with her snoring.  C.D.S. wrote that he visited the Veteran in 2014, and was concerned for her health after seeing how the Veteran's energy level was not the same.  Additionally, he wrote his observations on the Veteran's CPAP machine use, and reported that she had told him the doctors concluded she had not suffered from bronchitis in the past, but rather severe asthma.  The Board notes that the Veteran's records show she sought treatment and given a bronchitis diagnosis multiple times while on active duty.

In September 2016, the Veteran's former suitemate, A.D.V., at Al Udeied Air base in Qatar wrote a buddy statement.  A.D.V. wrote that she could hear the Veteran's snoring, although they lived in separate bedrooms, through the connecting kitchen, a concrete wall, and two closed doors.  A.D.V. wrote that she was often concerned because she could hear the Veteran waking up coughing as if the Veteran was choking.  Additionally, the Veteran would often doze off, immediately begin snoring, her breathing would stop, and then the suitemate would have to wake her up.  A.D.V. wrote that she often urged the Veteran to go to a physician because the snoring and breathing patterns was concerning.
 
In March 2017, the Veteran's former roommate, S.H., from Altus Air Force Base submitted a buddy statement.  S.H. wrote that the Veteran always had a problem with snoring and that it "sounded like what [she] imagined a lumberjack would sound like."  See Statement from S.H.  She further wrote that regardless of the sleeping position the Veteran was in, the Veteran's snoring would still be loud, with heavy and deep breathing that sounded like it skipped a beat.  S.H. wrote that they did not know what OSA was at the time of being roommates.

In June 2017, the Veteran testified at a Videoconference hearing.  She reported that symptoms for rhinitis began during her tenure in Japan, and that physicians noted that she seemed to have a constant cold.  Upon leaving service, the Veteran went to seek treatment from a private physician who diagnosed her with sleep apnea.  The Veteran testified that she was then referred to a private ear, nose, and throat ( ENT) physician, who performed sinus surgery on the Veteran in 2012 for severe congestion.  The ENT private physician informed the Veteran that the symptoms would be chronic and in perpetuity.  Additionally, the Veteran testified that the private ENT physician told her that the trigger for the OSA must have started while the Veteran was stationed in Japan.  The Veteran testified that her lodgings in Japan were very old and had asbestos.  The Veteran reported undergoing another sinus surgery in 2014 at a VA medical center.  The Veteran testified that despite her two sinus surgeries, she continued to get sinus infections where she stayed congested, and blew out congestion that had a foul odor, looked like a rock, and was sometimes bloody.  The Veteran's daughter testified that the Veteran began "sinusing, blowing, sniffing, rubbing, Flonase, always been something" with no issues prior to this deployment.  See June 2017 Hearing Transcript, p. 8.  The Veteran's daughter further testified that the Veteran always used Flonase to no avail, and that the Veteran was always complaining about her sinus issues.

The Veteran testified that she did not know about the existence of OSA during service.  However, the Veteran testified that she was told by multiple roommates, suitemates, and her daughter that she had excessive snoring, snorting, coughing, and choking while sleeping.  The Veteran testified that the severity was so bad that her roommate would wake her up to check in on her.  The Veteran testified needing to use a CPAP machine with distilled water, and without the CPAP machine the Veteran's OSA symptoms would return immediately.  

In sum, the evidence shows that the Veteran was diagnosed with OSA and allergic rhinitis during the course of this appeal.  The Veteran's medical records show constant complaints of OSA and allergic rhinitis symptoms since the Veteran's active duty, including records showing discolored phlegm, nasal discharge, and breathing issues.  Significantly, the Veteran has sought continued treatment after separation by both VA and private physicians.  Records show that she required sinus surgery in 2012 and 2014, and her sinus issues still affect her OSA and allergic rhinitis.  Additionally, the Veteran's testimony, as well as the written statements from friends/living companions, and her daughter, have been taken into consideration.  Thus, the preponderance of the evidence is for the award of service connection for both claims.  Accordingly, the benefit of the doubt is for application on the matter of nexus, and service connection is established.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for allergic rhinitis is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


